    Case 7:19-cv-00254 Document 21-1 Filed on 01/07/20 in TXSD Page 1 of 1



                                   AMENDED SCHEDULE A
                                   Current as of January 7, 2020

                               AUTHORITY FOR THE TAKING


       The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114, which

authorize the condemnation of land and the filing of a Declaration of Taking; the Act of Congress

approved September 30, 1996, as Public Law 104-208, Division C, Section 102, 110 Stat. 3009-

546, 3009-554-55, as amended and codified at 8 U.S.C. § 1103(b) & note; the Act of Congress

approved March 23, 2018, as Public Law 115-141, div. F, tit. II, 132 Stat. 348; and the Act of

Congress approved February 15, 2019, as Public Law 116-6, div. A, tit. II, Section 230, which

appropriated the funds that shall be used for the taking.
